Citation Nr: 1622634	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  07-37 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder prior to October 27, 2015, and in excess of 70 percent effective that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, concerning service-connected non-Hodgkin's lymphoma and secondary conditions, including major depressive disorder.  The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.  The appeal was remanded by the Board in September 2010.  

In a decision dated in July 2014, the Board addressed multiple issues.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court), insofar as it denied a higher rating for major depressive disorder.  In a January 2015 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a Court order granted the joint motion.  The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in April 2015.  During the course of appellate development, the AOJ increased her rating for major depressive disorder to 70 percent, effective October 27, 2015.  That issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states she is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to October 27, 2015, major depressive disorder resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  Effective October 27, 2015, the Veteran did not have total social and occupational impairment due to symptoms of major depressive disorder.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2015, the criteria for an initial evaluation in excess of 30 percent for major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  Effective October 27, 2015, the criteria for an evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the Veteran's appeal arises from her disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Neither the Veteran nor her representative has alleged prejudice with regard to notice, nor were any such allegations raised in the JMR.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have VA treatment records.  The records show that the Veteran reported receiving private mental health therapy during the appeal period, and, pursuant to the April 2015 Board remand, the Veteran was requested to "complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that we can obtain treatment records on your behalf.  You may want to obtain and send us the records yourself, if possible."  She did not respond to this request for additional information and evidence that would be highly relevant to her claim.  "The duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

In the April 2015 Board remand, an examination was also requested.  The examination, in October 2015, involved interview and review of the claims file, and, where indicated, a rationale was provided for the opinions rendered.  This and the remainder of the record, including the earlier examination in 2010, provide an adequate basis for the Board to decide this appeal, given the absence of the Veteran's private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007.  The examination also satisfied the directives in the April 2015 Board remand, to the extent possible given the Veteran's failure to provide crucial evidence.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

VA updated the portion of the Schedule for Rating Disabilities covering psychiatric disorders to explicitly incorporate by reference the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013), as well as to replace regulatory references to the Fourth Edition (DSM-IV) with references to DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to or pending before the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Here, the AOJ certified the Veteran's appeal to the Board well before that date.  Hence, DSM-IV is still the governing directive for this case.

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9434.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned by the RO, with a 30 percent rating effective December 15, 2010, and a 70 percent rating effective October 27, 2015.  

Treatment records reflect that Veteran was diagnosed as having non-Hodgkin's lymphoma in February 2004.  She received chemotherapy and full body radiation, and subsequently underwent an allogeneic bone marrow transplant procedure in June 2004.  Her ratings for residuals of non-Hodgkin's lymphoma were addressed in the July 2014 Board decision.  As pertinent to this appeal, she was granted service connection for major depressive disorder, as secondary to non-Hodgkin's lymphoma, effective December 15, 2010.  See 38 C.F.R. § 3.310.  

The Veteran contends that she has mood swings related to her non-Hodgkin's lymphoma residuals.  On a VA examination in December 2010, she stated that she was sick all the time, was never going to have a normal life, and she became tearful.  She reported sleeping difficulties.  She denied nightmares or problems with anger or irritability.  She was able to social socialize appropriately with friends.  She reported neurovegetative symptoms of major depression.  She had not been in any psychiatric treatment or taking any psychiatric medications.  

On mental status examination, the Veteran was appropriately dressed and groomed.  She was capable of all independent activities of daily living.  No impairment was noted in communication and no unusual motor movements or dysfunctional behavior patterns were observed or reported.  The Veteran appeared to be depressed and tearful throughout the interview.  Her abstract reasoning, concentration, and long and short-term memory were all within normal limits.  There was no indication of any thought disorder or paranoia.  The Veteran denied any history of overt attempts or risk for harming herself, but acknowledged ongoing passive thoughts of suicide.  The diagnosis was major depression, with the global assessment of functioning of 50.  It was thought to be likely that the Veteran suffered from major depression as a direct result of her service-connected medical problems and long-term residual effects of her treatment.  She denied any clinically significant periods of symptom remission since the onset of the symptoms in about 2004.  She felt that her depression had significantly affected her marriage.

However, VA treatment records dated from 2004, when NHL was diagnosed, to July 2014 do not reflect that significant psychiatric symptoms were reported.  In January 2010, a psychosocial assessment resulted in the conclusion that she appeared to be coping well emotionally.  At her hearing before the undersigned in May 2010, neither she nor her husband mentioned any psychiatric symptoms.

As to the appeal period, beginning in December 2010, although she scored "2" on a depression screen in January 2011, this was considered to be negative for depression.  The symptoms reported as positive were "little interest or pleasure in doing things" of several days duration, and "feeling down, depressed, or hopeless," also for several days.  She also scored "1" on a PTSD screen, reporting that she felt numb or detached from others, activities, or her surroundings.  This was a negative PTSD screen.

In July 2011, it was noted that she was training for a bike race to support the lymphoma foundation and tolerated riding well.  She was still full time at home, and her daughter was doing very well.  She was euthymic and pleasant.  Similarly, her mood was noted to be euthymic in September 2012.  

In June 2014, her diagnoses included "post-transplant adjustment disorder, in stable therapy relationship, non-VA."  No symptoms were reported at that time.  The last reported VA treatment visit was in July 2014.  Regarding her social status, she continued to live with her husband, children, and her sister.  Her mother helped with child care.  Another sister's daughter was having significant emotional issues, and the Veteran and her husband had provided support for this niece.  The Veteran was also a longstanding fundraiser for the Leukemia and Lymphoma Society.  She wanted to volunteer at a hospital as a navigator/support for people with cancer.  Her mood was euthymic.  

In October 2015, another VA examination was performed.  The examiner diagnosed major depressive disorder.  The examiner commented that the Veteran reported sleep difficulties.  She said she went in and out of depression, had anxiety about her previous cancer treatment, and grief.  She had two children, was a full time mother, and socialized with friends.  Depression was evidenced by sadness, feelings of hopelessness, vegetative symptoms, and suicidal ideation without plan or intent.  The examiner reported that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood best summarized her impairment.  

On another section of the examination, she reported good relationships with her husband, children, parents, siblings and friends.  She said she rarely socialized with her friends.  Occupationally, she was a stay at home mother by choice.  She imagined that she would want to work outside the home once the children were in school; however, she questioned whether she would be able due to her episodes of depression.  The examiner said she continued to experience symptoms of major depressive disorder.  

On a checklist of symptoms, the Veteran endorsed depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and suicidal ideation.  She had no other symptoms attributable to mental disorders that were not listed.  

Behavioral observations consisted of an appropriately dressed, well spoken, cooperative and pleasant Veteran.  Her mood was depressed and affect congruent, and she was tearful throughout the evaluation.  She reported suicidal ideation without plan or intent.  

The Veteran reported that her symptoms of depression had worsened since her last assessment.  She reported that since going to individual therapy for a while, she became more aware of her symptoms and ongoing underlying issues.  She did not realize how angry she was about her cancer.  She said she experiences anger outburst and consequently feels guilty.  She has more difficulties staying asleep and feels fatigued during the day.  

She said she experienced extreme episodes of depression, which were evidenced by sadness, suicidal ideation without plan or intent, feelings of hopelessness, isolation, and vegetative symptoms.  She was easily angered.  She attended individual therapy for approximately 2 years, and stopped for approximately one year; she had an appointment with a psychologist to begin again next week.  She found she had become resistant to what she was learning about herself and her depression and anger.  She felt like a different person; no longer optimistic; had few friends, and no libido.  She felt fatigued due to chronic sleep difficulties.  She felt inappropriate guilt for not having enough energy throughout the day to care for her children in the way she believes that they should be cared for.  She did not believe she would be able to work given her frequent episodes of depression and associated fatigue.  Her symptoms caused clinically significant occupational, social and emotional impairment.  

The RO found that her symptoms met the criteria for a 70 percent evaluation effective the date of the October 27, 2015, examination.  Accordingly, the Board must first determine whether prior to that date, the criteria for a rating higher than 30 percent, including a 70 percent rating, were met.  In reaching such a determination, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

In determining whether lay evidence is credible, factors such as possible bias and conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  A monetary interest may also affect the credibility of a claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Prior to October 27, 2015

Here, the symptoms as reported on the two VA examinations and those noted in the outpatient treatment records are significantly at variance.  On the outpatient treatment records, she was observed to have a euthymic mood, and she reported doing well, was training for a bike ride, and was a "longstanding fundraiser" for the leukemia and lymphoma foundation.  She reported staying at home with her children by choice, as well as providing support for a niece with emotional problems.  On only one occasion, in January 2011, did she report any symptoms of depression, namely, "little interest or pleasure in doing things" of several days duration, and "feeling down, depressed, or hopeless," also for several days.  She also scored 1 on a PTSD screen, reporting that she felt numb or detached from others, activities, or your surroundings.  Notably, the symptoms at that time were not considered to reflect a positive depression screen or a positive PTSD screen.  

The Veteran was tearful and depressed on both VA examinations, but the intervening outpatient treatment records show that her mood was described as euthymic on all occasions on which it was reported.  Other than these observed symptoms, the other symptoms were largely self-reported; therefore, the credibility must be addressed.  On her outpatient treatment records, she described an active, involved lifestyle, comprising family, exercise, and significant charitable work.  It is difficult to reconcile these notations with her statements concerning extreme episodes of depression, isolation, vegetative symptoms, anger problems, and lack of energy.  She declined to provide records of her two years of outpatient mental health treatment, which would have provided more specific observational evidence of her symptoms than the evidence currently of record.  In this regard, VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d at 116-17.  However, they may be considered consistent with the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as, here, depressed mood, anxiety, and chronic sleep impairment, and contemplated by a 30 percent rating.   

The Board was specifically directed to explain the symptom of suicidal ideation, and why that did not support a higher rating.  First, it was only one symptom.  At the time of the December 2010 VA examination, that was the only symptom characteristic of a 70 percent rating that was present.  While no specific number of symptoms is required to meet the criteria, the presence of certain symptoms is not necessarily determinative.  In particular, the symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  For a 70 percent rating, deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, must be present.  

Although she does not have a job, she is a stay at home mother by choice, and has been involved in charity work.  She does not have deficiencies in family relations, judgment, or thinking.  Her suicidal ideation was described as "passive" on the December 2010 examination; the October 2015 examination described it as "without plan or intent."  The outpatient treatment records contain no hint of suicidal ideation.  Again, the Board observes that she did not provide her outpatient therapy records, which would have certainly provided evidence of suicidal ideation, if present.  Moreover, the Board notes that had the Veteran been exhibiting any sort of active suicidal ideation at the time of an examination, the examiner would have been required to report this and recommend intervention, possibly on an immediate, emergency basis.  Her ability to maintain a safe home environment would also need to be questioned if such was really perceived.  Finally, neither the Veteran nor the examiner has identified occupational or social impairment resulting from her passive, without plan or intent, suicidal ideation prior to October 27, 2015.  

Therefore, the Board finds that the Veteran's reported suicidal ideation did not cause the level of occupational and social impairment contemplated by a 70 percent evaluation prior to October 27, 2015, either singly or when considered together with her other symptoms.  

With respect to whether a rating of 50 percent was warranted prior to October 27, 2015, for such a rating, the Veteran's symptomatology must more closely approximate reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  Here, the Veteran exhibited none of these symptoms, either during the examination or elsewhere in the record, prior to October 27, 2015.  

On the October 27, 2015, VA examination, she endorsed symptoms of "disturbances of motivation and mood" and "difficulty in establishing and maintaining effective work and social relationships."  However, the Board finds that regarding the latter, the more specific evidence of her charity activities and good relationships with family and friends tends to show that she did not, prior to October 27, 2015, exhibit any significant degree of difficulty in establishing and maintaining effective work and social relationships.  The symptoms collectively did not result in reduced reliability and productivity, beyond the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by the 30 percent rating.  

The examiner in December 2010 assigned a GAF score of 50, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  However, an evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Thus, although a GAF score is relevant, it is not dispositive.  The examiner himself did not report any social impairment.  Furthermore, the evidence reflects that the Veteran has decided to become a full-time mother, not that she is unable to keep a job due to her mental condition.  Her suicidal ideation, noted to be "passive" in 2010 and "without plan or intent" in October 2015, has not been noted to be a serious symptom, in view of neither examiner's having recommended any monitoring, treatment or intervention regarding the symptom, as well as the complete lack of mention of such symptom in any outpatient treatment records on file.  

Beginning October 27, 2015 

Effective October 27, 2015, the Veteran was granted a 70 percent rating, and the Board must address whether a rating in excess of 70 percent is warranted.  At no time has the Veteran exhibited total occupational and social impairment.  The fact that the Veteran enjoys a fruitful marriage and cares for three children belies the notion of total social impairment.  Her ability to care for the three children (staying home by choice) and engaging in fund raising even suggests that she is capable of working.  Moreover, she has not exhibited symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, an evaluation in excess of 70 percent is not warranted.

Conclusion

Overall, the Board finds that prior to October 27, 2015, the entirety of the Veteran's symptoms depicted a level of disability that was commensurate with the 30 percent rating in effect, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Effective October 27, 2015, the Veteran's symptoms have not more closely approximated complete occupational and social impairment.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  

Finally, the Veteran has not submitted evidence of unemployability or claimed to be unemployable due to her service-connected major depressive disorder.  Although she stated that she feared she would be unable to work due to her depressive symptoms, she is not currently seeking employment, outpatient treatment records show she has engaged in charity fundraising, in addition to raising her children, and her apprehensions do not rise to the level of a raised TDIU claim.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

An evaluation in excess of 30 percent for major depressive disorder prior to October 27, 2015, is denied.

An evaluation in excess of 70 percent for major depressive disorder beginning October 27, 2015, is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


